16-2020-CA-007159-XXXX-MA Div: CV-C
Case 3:21-cv-00218-MMH-JBT Document 4 Filed 03/05/21 Page 1 of 7 PagelD 78

Filing # 118761726 E-Filed 12/28/2020 12:36:17 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY, FLORIDA

(Civil Division)
LESTER FAVORS,
Plaintiff, CASE NO.:
V.

REPUBLIC SERVICES, INC.,
Defendant.
\

 

COMPLAINT AND DEMAND FOR JURY TRIAL
COMES NOW the Plaintiff, LESTER FAVORS ("Plaintiff), by and through his
attorneys, and sues the Defendant REPUBLIC SERVICES, INC. (hereinafter referred as
"Republic" or "Defendant") a Florida corporation doing business in the State of Florida and
alleges:
PARTIES
1. Plaintiff, LESTER FAVORS, is an African-American who is over the age of 40

(DOB: June 15, 1960).

2. Defendant is a corporation doing business in the state of Florida.
NATURE OF CLAIMS
3. This is an action against Defendant to redress the deprivation of rights secured to

Plaintiffs by the Florida Civil Rights Act of 1992 (“FCRA”), Fla. stat §§ 760.01 et seq._
STATUTORY PREREQUISITES TO SUIT
4, Plaintiff has exhausted his administrative remedies and complied with all

statutory prerequisites to maintaining the claims asserted herein as required by the FCRA.

Page 1 of 7

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 12/29/2020 08:10:57 AM
Case 3:21-cv-00218-MMH-JBT Document 4 Filed 03/05/21 Page 2 of 7 PagelD 79

Further, Plaintiff has performed all conditions precedent to maintaining the claims asserted
herein as required by the FCRA.
JURISDICTION, VENUE AND PARTIES
5. This is an action for damages in excess of fifteen thousand dollars ($15,000.00),
exclusive of interest and costs.
6. The alleged unlawful acts of Defendant giving rise to this action were committed
in Duval County, Florida, within the jurisdiction of Duval County, Florida.

7. Plaintiff is a citizen of Florida and the United States.

 

8. Defendant is a corporation operating in the State of Florida.
GENERAL ALLEGATIONS
9. Plaintiff, who is African-American and over 40, is a member of classes protected

against discrimination on the basis of his race and age by the FCRA.

10. At all times material hereto, Defendant was an employer within the meaning of
the FCRA. As their employer for purposes of the FCRA, Defendant was prohibited from
discriminating against Plaintiffs on the basis of race and age with respect to the compensation,
terms, conditions, or privileges of his employment.

11. — At all times material hereto, Defendant was a person within the meaning of the
FCRA, Fla. stat. § 760.02(6), employing fifteen or more employees for each working day in each
of twenty or more calendar weeks in the current or preceding calendar year.

12. Defendant was an employer within the meaning the FCRA, Fla stat. § 760.02(7).

13. At all times material hereto, Mitch Kopczyk was an employee and/or agent of the
Defendant. Kopczyk had the authority to hire, fire, promote, demote, transfer, and/or discipline

employees, along with the authority to recommend such action. Further, Kopcezyk was acting
Case 3:21-cv-00218-MMH-JBT Document 4 Filed 03/05/21 Page 3 of 7 PagelD 80

within the course and scope of his employment and/or agency when he committed the acts
alleged herein.
SPECIFIC ALLEGATIONS

14. — Since July 1995, Plaintiff was employed as a Driver with Defendant.

15. In or around July 2017, Mitchell Kopezyk (Caucasian; under 40), Operations
Manager, had been Mr. Favors’ second-level supervisor. Mr. Kopcezyk reported to General
Manager Joseph (“Bill”) Brinkley (Caucasian; over 40).

16. Starting in June/July 2019, Mr. Favors started to receive increased scrutiny on his
work product. He received write-ups on four separate occasions over the course of six months.

17. On July 1, 2019, Defendant issued Mr. Favors a first written warning four failure
to wear his seat belt while driving.

18. On August 6, 2019, Mr. Favors received a first written warning for
falsification/fraud.

19. On October 4, 2019, Mr. Favors received a write up for not documenting a missed
pickup. The week after, he received another write up for a seatbelt violation and was suspended.
Mr. Favors is aware of other drivers who have committed similar and more serious infractions
without discipline.

20. In particular, Chris Davis (Caucasian), Operator, has committed similar
infractions and was subjected to less harsh discipline or no discipline at all.

21. Additionally, Mr. Favors was made aware that any infraction he commits goes
directly to Mr. Kopczyk. Previously, any infraction would be handled by the supervisor who
would then use his discretion to escalate. Other younger, similarly situated Operators of a

different race were not subjected to the same heightened scrutiny.
Case 3:21-cv-00218-MMH-JBT Document 4 Filed 03/05/21 Page 4 of 7 PagelD 81

22. On or around February 2020, Mr. Favors was called into a meeting with Jamie
Lomason, Human Resources Manager, to discuss performance related issues. In the meeting, Ms.
Lomason acknowledged that he had been a good employee and expressed confusion as to what
led Mr. Favors to his alleged performance issues.

23. Later that month, Mr. Favors was informed that in lieu of Mr. Kopczyk’s
recommendation of termination he would instead be demoted to ‘Box Bandit’ driver and that his
pay would decrease from $220/day to $200/day. Additionally, he would lose his ‘six day a week’
worker status. Ironically, Mr. Favors received a merit award after he was demoted.

24. Mr. Kopcezyk regularly subjected Mr. Favors to disparate treatment due to his race
and age. Although non-A frican-American, younger employees were not disciplined as harshly as
Mr. Favors for similar infractions, Mr. Favors was subjected to higher standards that eventually
led to a stunning amount of write-ups in a few months. As a result of Mr. Kopezyk's unlawful
conduct, Mr. Favors eventually resigned in March 2020.

COUNT I: DISPARATE TREATMENT UNDER FCRA

25. Plaintiffs hereby restate the allegations contained in paragraphs | through 23, as
though stated fully and completely herein.

26. During the application process, Plaintiff possessed the skills and background
necessary to perform the duties of their positions. As such, Plaintiffs were qualified for the
positions.

27. During their employment, Defendant, though its employee and/or agent Strenth,
treated Plaintiffs differently and less favorably from similarly situated employees outside the

protected class. The disparate treatment of Plaintiffs included, but was not limited to, the
Case 3:21-cv-00218-MMH-JBT Document 4 Filed 03/05/21 Page 5 of 7 PagelD 82

following: failure to hire Plaintiff despite being more qualified than similarly situated candidates
who were younger and of a different race.

28. The discriminatory actions of Defendant against Plaintiffs, when considered
individually or collectively, constitute an adverse employment action for purposes of the FCRA.
More specifically, the actions constitute an ultimate employment decision, altered the
compensation, terms, conditions, or privileges of Plaintiff’s employment, and/or adversely
affected Plaintiffs status as employees. As such, the disparate treatment constitutes an adverse
employment action within the meaning of the FCRA.

29. The adverse employment actions were taken because of Plaintiff’s race and/or
age. More specifically, Plaintiff’s race and/or age played a motivating factor in the adverse
employment actions.

30. In. subjecting Plaintiffs to adverse employment action on the basis of race and/or
age. Defendant intentionally discriminated against Plaintiffs with respect to the compensation,
terms, conditions, or privileges of his employment.

31. As a proximate result of the aforementioned intentional discriminatory acts of
Defendant, through its employees and/or agents, Plaintiff has suffered damages, including, but
not limited to, the following: lost wages, income, and employment benefits; emotional pain,
suffering, mental anguish, loss of enjoyment of life, and dignitary injury; and costs, including
attorney’s fees, in pursuing redress for the deprivation of his civil rights.

32. This claim for disparate treatment on the basis of race and/or age is asserted

against Defendant pursuant to the FCRA, Fla. stat. §§ 760.01 et seq.
Case 3:21-cv-00218-MMH-JBT Document 4 Filed 03/05/21 Page 6 of 7 PagelD 83

33. By and through acts alleged, Defendant intentionally discriminated against
Plaintiffs because of race and/or age with respect to the compensation, terms, conditions, or
privileges of his employment.

34. As a proximate result of the aforementioned intentional discriminatory acts of
Defendant, through its employees and/or agents, Plaintiffs have suffered damages as alleged
more specifically in paragraph 30.

35. | The aforementioned intentional discriminatory acts of Defendant, through its
employees and/or agents, give rise to a cause of action under FCRA. In particular, the FCRA
forbids discrimination against any employee on the basis of race and/or age with respect to the
compensation, terms, conditions, or privileges of employment.

36. If Plaintiff prevails on his FCRA claim, resulting in vindication of their civil
rights, then Plaintiffs are entitled to reasonable attorney’s fees pursuant to the FCRA.

WHEREFORE, Plaintiff prays this Honorable Court grant the following relief: an order
declaring that Defendant violated Plaintiffs’ rights under the FCRA; an order for compensatory
damages for emotional pain, suffering, mental anguish, loss of enjoyment of life, dignitary
injury, and other non-pecuniary losses; an order for back pay, including the economic value of
lost employment benefits and interest on back pay; an order for front pay, including interest on
front pay, or for reinstatement in lieu of front pay; an order for reasonable attorney’s fees and
costs; punitive damages; an order enjoining Defendant from engaging in any such unlawful
employment practice under the FCRA, and for any other affirmative action or equitable relief as
the Court deems appropriate; and for other and further relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL
Case 3:21-cv-00218-MMH-JBT Document 4 Filed 03/05/21 Page 7 of 7 PagelD 84

Plaintiff hereby demands pursuant to Fla. R. CIV. P. 1.430 a trial by jury on all issues so

triable.

Dated this 28th day of December, 2020.

Respectfully submitted,

/s/ Reshad D. Favors

Reshad D. Favors, Esq.
reshad@bsflegal.com

1875 Connecticut Ave 10" Floor
Washington, DC 20006
202.508.8249 (Telephone)
Counsel for Plaintiff
